Exhibit 10.13

Grant ID # XX-XXXX

KADANT INC.

EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

[NAME]

Name of Recipient

15,000

Number of Restricted Shares of

Common Stock Awarded

February 27, 2007

Award Date

Kadant Inc. (the “Company”) has selected you to receive the restricted stock
award identified above, subject to the provisions of the Company’s amended and
restated Equity Incentive Plan (the “Plan”) and the terms, conditions and
restrictions contained in this agreement (the “Agreement”). Please confirm your
acceptance of this Award, your agreement to the terms of the Plan and this
Agreement, your receipt of a copy of the Plan, and your receipt of a memorandum
regarding the tax treatment of awards of restricted stock, by signing both
copies of this Agreement. You should keep one copy for your records and return
the other copy promptly to the Stock Option Manager of Kadant Inc., One
Technology Park Drive, Westford, Massachusetts 01886.

 

   KADANT INC.    By:   

 

      William A. Rainville       Chairman and Chief Executive Officer Accepted
and Agreed:      

 

      Recipient      



--------------------------------------------------------------------------------

KADANT INC.

EQUITY INCENTIVE PLAN

Restricted Stock Agreement

 

1. Preamble. This Restricted Stock Agreement contains the terms and conditions
of an award of shares of restricted stock of the Company (the “Restricted
Shares”) made to the Recipient identified on the first page of this Agreement
pursuant to the Plan. Any consideration due to the Company on the issuance of
the Restricted Shares has been deemed to be satisfied by past services rendered
by the Recipient to the Company.

 

2. Restrictions on Transfer. Unless and until the Restricted Shares shall have
vested as provided in Paragraph 3 below, the Recipient agrees not to sell,
transfer, pledge or assign any of the Restricted Shares acquired under this
Agreement.

 

3. Vesting. The term “vest” as used in this Agreement means the lapsing of the
restrictions that are described in this Agreement with respect to the Restricted
Shares. The Restricted Shares shall vest in accordance with the schedule set
forth below, provided in each case that the Recipient is then, and since the
Award Date has continuously been, a member of the Board of Directors of the
Company.

 

Vesting Schedule for Restricted Shares Awarded:

# of Shares

  

Vesting Date

1,250

   March 31, 2007

1,250

   June 30, 2007

1,250

   September 29, 2007

1,250

   December 29, 2007

10,000

   Upon a “Change-in-Control” (as defined herein)

In the event that the Recipient ceases to be a director of the Company prior to
the Vesting Dates set forth above for the Restricted Shares for any reason other
than a “Change in Control”, then any Restricted Shares that have not previously
vested shall be immediately forfeited and returned to the Company.

In the event of a “Change in Control”, all Restricted Shares that have not
previously been forfeited shall immediately vest. A “Change in Control” shall
have the same meaning for the purposes of this Agreement as set forth in
Section 9 of the Plan, as the same may be amended from time to time.

Notwithstanding the foregoing, the Restricted Shares that vest only upon a
“Change in Control” as set forth in the Vesting Schedule above (the “Change in
Control Restricted Shares”) shall be deemed forfeited and returned to the
Company if, prior to March 29, 2008, no “Change in Control” has occurred or no
“Business Combination” (as defined in Section 9.2(c) of the Plan) has been
approved by the Board of Directors of the Company. In the

 

2



--------------------------------------------------------------------------------

event a “Business Combination” that has been approved by the Board of Directors
of the Company prior to March 29, 2008 is subsequently terminated or otherwise
not consummated, the Change in Control Restricted Shares shall be deemed
forfeited and returned to the Company on the date of such termination or other
evidence of abandonment of the Business Combination.

 

4. Dividends and Voting Rights. The Recipient shall be entitled to any and all
dividends or other distributions paid with respect to the Restricted Shares
which have not been forfeited or otherwise disposed of and shall be entitled to
vote any such Restricted Shares; provided however, that any property (other than
cash) distributed with respect to Restricted Shares, including without
limitation a distribution of shares of the Company’s stock by reason of a stock
dividend, stock split or otherwise, or a distribution of other securities based
on the ownership of Restricted Shares, shall be subject to the restrictions of
this Restricted Stock Agreement in the same manner and for so long as the
Restricted Shares remain subject to such restrictions, and shall be promptly
forfeited to the Company if and when the Restricted Shares are so forfeited.

 

5. Certificates. (a) Legended Certificates. The Recipient is executing and
delivering to the Company blank stock powers to be used in the event of
forfeiture. Any certificates representing unvested Restricted Shares shall be
held by the Company, and any such certificate (and, to the extent determined by
the Company, any other evidence of ownership of unvested Restricted Shares)
shall contain the following legend:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
ISSUER’S EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND THE ISSUER. COPIES OF SUCH PLAN AND AGREEMENT
ARE ON FILE IN THE OFFICES OF THE ISSUER.

(b) Book Entry. If unvested Restricted Shares are held in book entry form, the
Recipient agrees that the Company may give stop transfer instructions to the
depository to ensure compliance with the provisions of this Agreement. The
Recipient hereby (i) acknowledges that the Restricted Shares may be held in book
entry form on the books of the Company’s depository (or another institution
specified by the Company), and irrevocably authorizes the Company to take such
actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such shares that are unvested and forfeited hereunder,
(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with respect to unvested Restricted Shares, one or
more stock powers, endorsed in blank, with respect to such shares, and
(iii) agrees to sign such other powers and take such other actions as the
Company may reasonably request to accomplish the transfer or forfeiture of any
unvested Restricted Shares that are forfeited hereunder.

 

6.

Unrestricted Shares. As soon as practicable following the vesting of any
Restricted Shares the Company shall cause a certificate or certificates covering
such shares, without the legend

 

3



--------------------------------------------------------------------------------

 

contained in Paragraph 5(a), to be issued and delivered to the Recipient,
subject to the payment by the Recipient by cash or other means acceptable to the
Company of any federal, state, local and other applicable taxes required to be
withheld in connection with such vesting. The Recipient understands that once a
certificate has been delivered to the Recipient in respect of Restricted Shares
which have vested, the Recipient will be free to sell the shares of common stock
evidenced by such certificate, subject to applicable requirements of federal and
state securities laws.

 

7. Administration. The Board of Directors of the Company, or the Compensation
Committee or other committee designated in the Plan, shall have the authority to
manage and control the operation and administration of this Agreement. Any
interpretation of the Agreement by any of the entities specified in the
preceding sentence and any decision made by any of them with respect to the
Agreement is final and binding.

 

8. Plan Definitions. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which has already been provided to the Recipient.

 

9. Amendment. This Agreement may be amended only by written agreement between
the Recipient and the Company, without the consent of any other person.

 

4